Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 18 March 1793
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Philadelphia Mar. 18. 93.

I have to acknolege the receipt of your two favors of Feb. 20. and 29. on the 9th. instant. I wrote to my daughter the last week (the 10th.) as usual.
I thank you for your information respecting my affairs. I counted little on Ronald or his affairs for my debt. I took a mortgage of the land sold, and of a moiety of his Beverdam land. I previously had the Goochld. records examined in my own presence and found no previous mortgage there of the Beverdam lands. I procured some friend (I do not remember who) to search the general court in like manner. I shall rather hope that executors will be for making immediate provision by sale of the lands, and so hasten my remedy.—I see no possibility of defect in my title to the Natural bridge. It was king’s land, entered and surveyed for me by old Tom Lewis, who was too attentive a surveyor to have done this if it had not been vacant. I received the patent in the usual time and form. I believe the taxes were regularly paid while I was in Europe. Since my return Mr. Stuart promised to do it annually, to be reimbursed from time to time when the sum should become worth note.—You doubt whether I do not let my lands too low. I try this two ways, and think I do not. First, every 100 acres with one negroe will bring me 50 dollars, which is more than I ever made, and is 10. Dollars more than Garth and Mousley paid me; and it is certain they made a very small profit. Secondly suppose a tenant and his wife and four negroes to occupy a farm of 400. acres, or a tenant and his wife and 2 negroes to have one of 200. acres, the rent will be about 15. dollars on each labourer, which I believe is as much as the labourer can spare for the land he works, reserving a moderate and reasonable price for the labour he bestows on it. I was allowed but 50/ a hand by my father’s executors for the hands of my brother who in 6. or 7. years totally destroyed the upper tract of my land on the East side of the river, when it was the richest peice of tobacco land  in the neighborhood. I think it will always be best to let tenants pay rather too little than too much. Otherwise they will remove or break.—I doubt whether it will not be better to leave the renewal of the lease to be negociated during it’s course, as circumstances may change so materially.—I will certainly endeavor to procure some tenants for you if I find it practicable to extend the thing at all. As you do not mention the two young men who went to see my lands, I hope they arrived after I apprised you of my proposal and that you would be able to encourage them. In my letter last week I expressed my wishes that you would apply the force in your hands to the accomodation of the family with whatever convenience they can, as a first object; and after that only, to what I had planned. It is my earnest wish you should do so, as the former is the first object in my mind.—My love to my dear Martha, and am sincerely & affectionately Dear Sir your’s &c.

Th: Jefferson

